DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1 and 20 were amended in the response filed on 5/25/2022. Claims 1, 2, 4, 6-12, and 14-20 are currently pending and under examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2022 has been entered.
 Response to Amendments/Arguments filed on 5/25/2022
	The amendment to claim 20 is sufficient to overcome the 35 USC 112(b) rejection of record, therefore the rejection is withdrawn.  See p. 8-9 of the OA dated 1/25/2022.
The terminal disclaimer filed on 5/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of US 10793508 and US 10252976 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Therefore, the non-statutory double patenting rejections over said applications are withdrawn.  See p. 9-13 of the OA dated 1/25/2022.
The amendment to independent claim 1 and the Applicant’s arguments (see p. 6) have been fully considered and are persuasive with respect to the 35 USC 103 rejections of: claims 1, 8-12, 14, and 16-19 as being unpatentable over Kurokawa as evidenced by Balcerzyk and US 4525307 (‘307); and of claims 2 and 15 as being unpatentable over Kurokawa as evidenced by Balcerzyk and ‘307, and further in view of Adeakin.  See p. 13-22 of the OA dated 1/25/2022.
	The Applicant amended claim 1 to recite that the process achieves at least about 70% yield of dimethyl terephthalate (DMT) within about 2 hours.  The process of Kurokawa does not appear to be able to meet this limitation.  All of the reactions of Kurokawa are terminated after 2 hours and when the catalyst concentration is within the claimed (w/w) the yield does not reach about 70% within that time frame.  See Tables 1 and 2 on p. 530-531 of Kurokawa.  Also see the discussion p. 14-17 of the OA dated 1/25/2022.  Nor does there appear to be an obvious way for the skilled artisan to modify the process of Kurokawa to arrive at the claimed process.  Therefore, the rejections are withdrawn.
The amendment to independent claim 1; the Applicant’s arguments (see p. 7); and the declaration filed 37 CFR 1.132 (also filed on 5/25/2022 and originally presented during the prosecution of parent application no. 15/706484-see paragraph bridging p. 7-8 of the OA dated 1/25/2022) have been fully considered and are persuasive with respect to the 35 USC 103 rejections of: claims 1, 4, 6, 8-12, 14, 16, 18, and 19 as being unpatentable over US 2017/0008826 (‘826) or US 2017/0152203 (‘203); and of claim 20 as being unpatentable over ‘826 or ‘203 and further in view of Falbe.  See p. 22-30 of the OA dated 1/25/2022.  Though ‘826 and ‘203 generally teach that hydroxides/alkoxides can be employed in the disclosed process in sub-stoichiometric amounts, neither reference explicitly teaches any examples thereof.  Further, neither ‘826 nor ‘203 recognize the weight ratio of polyester:methoxide as being a critical feature to the success of the reaction.  See discussion on p. 23-25 of the OA dated 1/25/2022.  The examples in the declaration, see Table 1 on p. 2, teach that when an alkoxide (NaOMe) is employed in the claimed molar and weight ratios, that the process possesses the unexpected benefit of a simplified purification/isolation of the DMT and monoethyleneglycol (MEG) monomers.  Therefore, the rejections are withdrawn.
  However, upon further consideration and search, a new ground(s) of rejection is made in view of US 2884443.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, 7-12, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2884443 (‘443, published on 4/28/1959) as evidenced by US 4163860 (‘860, published on 8/7/1979) and Balcerzyk (“Behavior of swollen poly(ethylene terephthalate) on the action of alkali solutions” Kolloid-Z.u.Z. Polymere 251, 1973, p. 776-778, of record in the IDS filed on 7/2/2021).
Applicant Claims

    PNG
    media_image1.png
    120
    996
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    245
    996
    media_image2.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	‘443 discloses a process for the regeneration of terephthalic acid dimethyl ester (dimethyl terephthalate-DMT) from polyethylene terephthalate (PET).  See whole document.  Regarding claims 1, 18, and 20, ‘443 teaches a methanolysis reaction wherein PET is reacted with methanol in the presence of a re-esterification catalyst and an inert, liquid, high-boiling media at an elevated temperature between 100-210C and under a super atmospheric pressure in the range of 10 to 19 atm.  See claims.  ‘443 teaches that the catalyst can comprise zinc, zinc oxide, zinc acetate, lead oxide, lead acetate, magnesium, magnesium oxide, and iron.  See claim 3 and col. 1, line 69-col. 2, line 6.
The examples are directed toward the methanolysis of PET waste using a catalytic amount zinc dust or magnesium metal to produce DMT. See examples 1-2 in col. 3.  In the examples, a mixture of 4000 g of PET, about 5 L of MeOH, and 400-420 g of an inert liquid high boiling solvent are heated under pressure in the presence of 40 g of zinc in example 1 or 30 g magnesium metal in example 2.  The reactions are stirred at a temperature between 130-140C at 16-18 atm for four hours.  In both examples, the yield of isolated and recrystallized DMT is at least 90%.  
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Regarding claims 1, 18, and 20, ‘443 does not explicitly teach that methoxide can be employed in the reaction within the stoichiometric and weight ratios claimed to product DMT in at least 70% within two hours.  ‘860, directed toward an analogous process for obtaining DMT from polyester scrap, is cited as an evidentiary reference to teach that the reaction conditions used in example 2 of ‘443 will inherently produce magnesium methoxide (referred to as magnesium methylate in ‘860).  ‘860 teaches that reacting magnesium metal with methanol at ordinary or elevated temperature will release hydrogen gas and produce magnesium methoxide in situ.  See col. 2, lines 28-44.  Further proof is provided when the experimental procedure for example 1 of ‘443 is compared against that of example 2 of ‘443.  In the first example, the solid zinc catalyst can be recovered from the final product mixture via filtration.  However, in the second example, ‘443 does not report that magnesium metal can be recovered.  Therefore, magnesium methoxide is presumed to be present in example 2 of ‘443.  
	‘443 teaches that 30 g of magnesium metal (Mg) is employed in example 2.  30 g of Mg x (1 mol Mg/24 g Mg) = 1.25 mol Mg.  Assuming 100mol% of the Mg is converted to magnesium methoxide (Mg(OMe)2) upon contact with methanol, then about 1.25 mol Mg(OMe)2 should be present in the reaction.  1.25 mol Mg(OMe)2 x (86.4 g Mg(OMe)2 / 1 mol Mg(OMe)2) = 108g Mg(OMe)2. Molecular weights were obtained using the “Convert Name to Structure” and “Analysis” features of ChemDraw Professional®.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	Therefore, the (w/w) ratio of PET: Mg(OMe)2 in example 2 of ‘443 is 4000g : 108g or 37:1.  This value falls within the claimed range of between about 20:1 and about 125:1. The stoichiometric ratio between the PET and the Mg(OMe)2 cannot be precisely determined because the exact molecular weight of the PET employed in the examples of ‘443 is unknown.  However, ‘443 considers the Mg/magnesium methoxide to be a catalyst, which implies that it is used in catalytic/sub-stoichiometric amounts.  This is further supported by the large mass discrepancy between the masses of the PET and catalysts employed in the examples.  Additionally, all of inventive the examples in the instant specification and declaration filed on 5/25/2022 having the claimed w/w ratios appear to meet the stoichiometric requirements of the claim, though the molecular weight of the PET in those examples is not provided either.  Therefore, the stoichiometry of the examples of ‘443 appears to meet the limitations of the claims.  Also see MPEP 2144.05.
	Regarding the time and yield of the reaction, at the end of four hours DMT is produced in at least 90% yield.  See examples of ‘443.  It is unclear what the yield of the reaction is at two hours, but as the experimental procedure of ‘443 meets all other limitations of the claims, the yield at two hours is assumed to be similar to that claimed.  Further, ‘443 teaches that the temperature and/or pressure can be elevated and that the reaction is heating under stirring for “a period of time sufficient to permit complete reaction”.  See col. 1, lines 60-69 and col. 2, lines 45-56.  ‘443 further appears to teach that as long as the inert, liquid high-boiling solvent is included in the reaction, that the reaction is expected to predictably produce DMT in at least 90% yield.  See col. 2, lines 57-72.  Therefore, if the yield of the reactions is not at least 70% after two hours, the temperature and/or pressure may be increased in order to predictably speed up the reaction to arrive at that claimed as long as the reaction is carried out in the inert, liquid, high-boiling solvent.  Also see MPEP 2144.05.
	Regarding claim 2, ‘443 teaches that an exemplary inert, liquid, high-boiling solvent is diphenyl ether, which is a polar aprotic solvent.  See claims 5 and 6.
	Regarding claims 8 and 9, the (w/w) ratio taught by example 2 of ‘443 falls within the range of claim 8 (37:1 vs. about 40:1 to about 125:1) and outside of the range of claim 9 (37:1 vs. about 60:1 to about 125:1). Further see definition of “about” in [00110] in the specification as filed, wherein 10% of 40 is +/- 4 (36 to 44).  Further regarding claim 9, ‘443 does not teach that the (w/w) ratio is particularly critical, so long as the catalyst is presence in a sufficiently catalytic amount. Therefore, the skilled artisan would be motivated to use less catalyst in order save money and/or simplify purification. ‘443 also teaches that the temperature and/or pressure can be elevated and that the reaction is heating under stirring for “a period of time sufficient to permit complete reaction”.  See col. 1, lines 60-69 and col. 2, lines 45-56.  ‘443 further appears to teach that as long as the inert, liquid high-boiling solvent is included in the reaction, that the reaction is expected to predictably produce DMT in at least 90% yield.  See col. 2, lines 57-72.  Therefore, if the reaction suffered in yield as a result of using less catalyst, then the skilled artisan could elevate the temperature and/or pressure of the reaction to predictably increase the yield of the reaction without increasing reaction time as long as the reaction is carried out in the inert, liquid, high-boiling solvent. Also see MPEP 2144.05.
	Regarding claims 10, 11, and 19, ‘443 teaches that the final yield of DMT product after four hours is at least 90%.  See examples.  The claims do not require that the recited yields occur at the two-hour mark, therefore this yield falls within all of the claimed ranges (about 80%, about 90%, and about 95%).  Also see MPEP 2144.05.
	Regarding claims 12, 14-17, and 7, the methanolysis reactions of ‘443 necessarily include methanol, a polar protic solvent, and an inert, liquid high-boiling organic solvent.  The inert solvents include polar aprotic solvents (diphenyl ether) and non-polar hydrocarbons.  See claims 5 and 6. Balcerzyk is cited as an evidentiary reference to show that methanol alone is sufficient to swell PET (see whole document, particularly first col. on p. 776).  Further regarding claim 12, the examples of ‘443 appear to teach that the PET is mixed with the methanol, inert solvent, and catalyst before the mixture is heated and pressurized.  This appears to qualify as a pre-treatment step as methanol necessarily acts as a solvent for swelling PET and is contacted with the PET before the mixture is subjected to reaction temperature and pressure.  Further regarding claim 7, which presently depends from claim 17, see discussion of claims 1 and 20 above.
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to arrive at the claimed process based on the teachings of ‘443 as evidenced by ‘860 and Balcerzyk with a reasonable expectation of success before the effective filing date of the claimed invention.  The examples of ‘443 appear to explicitly meet all of the limitations of claim 1 except for the stoichiometry of the methoxide and the yield of the reaction within about 2 hours.  Regarding the stoichiometry, the stoichiometric ratio between the PET and the Mg(OMe)2 cannot be precisely determined because the exact molecular weight of the PET employed in the examples of ‘443 is unknown.  However, ‘443 considers the Mg/magnesium methoxide to be a catalyst, which implies that it is used in catalytic/sub-stoichiometric amounts.  This is further supported by the large mass discrepancy between the PET and catalysts employed in the examples.  Additionally, all of inventive the examples in the instant specification and declaration filed on 5/25/2022 having the claimed w/w ratios appear to meet the stoichiometric requirements of the claim, though the molecular weight of the PET in those examples is not provided either.  Therefore, the stoichiometry of the examples of ‘443 appears to meet and/or fall close to the limitations of the claims.  Also see MPEP 2144.05.
	Regarding the time and yield of the reaction, at the end of four hours DMT is produced in at least 90% yield.  See examples of ‘443.  It is unclear what the yield of the reaction is at two hours, but as the experimental procedure of ‘443 meets all other limitations of the claims, the yield at two hours is assumed to be similar to that claimed.  Further, ‘443 teaches that the temperature and/or pressure can be elevated and that the reaction is heating under stirring for “a period of time sufficient to permit complete reaction”.  See col. 1, lines 60-69 and col. 2, lines 45-56.  ‘443 further appears to teach that as long as the inert, liquid high-boiling solvent is included in the reaction, that the reaction is expected to predictably produce DMT in at least 90% yield.  See col. 2, lines 57-72.  Therefore, if the yield of the reactions is not at least 70% after two hours, the temperature and/or pressure may be increased in order to predictably speed up the reaction to arrive at that claimed as long as the reaction is carried out in the inert, liquid, high-boiling solvent.  Also see MPEP 2144.05.

Claim(s) 4 and 6 is /are rejected under 35 U.S.C. 103 as being unpatentable over US 2884443 (‘443, published on 4/28/1959) as evidenced by US 4163860 (‘860, published on 8/7/1979) and Balcerzyk (“Behavior of swollen poly(ethylene terephthalate) on the action of alkali solutions” Kolloid-Z.u.Z. Polymere 251, 1973, p. 776-778, of record in the IDS filed on 7/2/2021), as applied to claims 1, 2, 7-12, and 14-20 above, and further in view of US 3501420 (‘420, published on 3/17/1970).

Applicant Claims

    PNG
    media_image4.png
    84
    1024
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    64
    1006
    media_image5.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	‘443 discloses that the catalyst can comprise zinc, zinc oxide, zinc acetate, lead oxide, lead acetate, magnesium, magnesium oxide, and iron.  See claim 3 and col. 1, line 69-col. 2, line 6.  Further, ‘860 was cited as an evidentiary reference to teach that reacting magnesium metal with methanol at ordinary or elevated temperature will release hydrogen gas and produce magnesium methoxide in situ.  See col. 2, lines 28-44.
	‘420 is directed to an analogous PET methanolysis process to that of ‘443.  See whole document.  ‘420 teaches reacting scrap PET with a C1-C10 aliphatic alcohol at a temperature above 125C to produce the corresponding di-C1-C10 aliphatic alcohol terephthalate ester.  See claims and examples.  The reaction may also comprise a catalyst.  See col. 4, lines 27-62.
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Regarding claims 4 and 6, ‘443 does not teach or suggest the use of one of the claimed catalysts.  This deficiency is cured through the teachings of ‘420.  ‘420 teaches that the catalysts for the analogous methanolysis reaction include magnesium salts and sodium methoxide.  See col. 4, lines 37-45. 
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of ‘443 and ‘420, as evidenced by ‘860 and Balcerzyk, to arrive at the claimed process with a reasonable expectation of success before the effective filing date of the claimed invention.  The skilled artisan would have been motivated to substitute one of the claimed catalysts for those disclosed in ‘443 because ‘420 teaches that both magnesium and sodium salts, including sodium methoxide, can be predictably used to facilitate the methanolysis of PET.  Therefore, replacing one known transesterification catalyst with another is predictable and prima facie obvious.  Also see MPEP 2143(B).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/Primary Examiner, Art Unit 1622